24 F.3d 247NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Judith Aurora JARQUIN;  Maria Celeste Jarquin, Petitioners,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70685.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1994.*Decided May 13, 1994.

Before:  NOONAN and T.G. NELSON, Circuit Judges, and EZRA**, District Judge:
MEMORANDUM***
Petitioner Judith Jarquin claims that the Board of Immigration Appeals (BIA) erred by taking administrative notice of changes in Nicaragua.  She relies on this court's decision in  Castillo-Villagra v. INS, 972 F.2d 1017, 1028 (9th Cir.1992).  In that case, however, we held that it was proper for the BIA to take notice of legislative facts.  In the present case, the facts of which the BIA took administrative notice were essentially legislative.  Also, Jarquin was on notice that the BIA would take administrative notice of the changed situation in Nicaragua.  For these reasons, it was not an abuse of discretion for the BIA to have taken administrative notice in this case.


1
Jarquin also argues that the BIA erred by not finding her eligible for asylum due to her past persecution.  Although it is established that past persecution alone can render an alien eligible for asylum, the persecution must be of a serious and substantial sort.  Desir v. Ilchert, 840 F.2d 723, 729 (9th Cir.1988).  The economic hardships suffered by Jarquin do not rise to the level necessary to establish asylum eligibility through past persecution.  Because the BIA did not abuse its discretion in taking administrative notice of the changes in Nicaragua and because Jarquin did not demonstrate that she suffered from past persecution, the petition is Denied.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 The Honorable David A. Ezra, United States District Judge, for the District of Hawaii, sitting be designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3